By the Court.
We are of opinion that the court has no jurisdiction in equity in the present case, and that the demurrer is well sustained. The plaintiffs are inhabitants of Bernafdston, and they seek to obtain, by a decree in equity, an injunction to prohibit and restrain the defendants, being the selectmen and treasurer of the town, from paying money and otherwise carrying into effect the votes of the town. Even if the town were made a party, we think the result would be the same. The bill sets forth no trust in which the complainants have an interest.
Nor is the case within the provision of the Rev. Sts. c. 81, <§> 8, clause 6th, which authorizes a proceeding in equity where there are more than two parties, having distinct rights and interests, which cannot be definitively decided and adjusted in one action at common law. That is manifestly designed to meet a case where a judgment between two parties would leave a controverted claim between one or the other of them with a third person not bound by the judgment. The present bears no resemblance to such a case.

Judgment, on the demurrer, for the defendants